Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.       This office action is responsive to Applicant’s argument [Remarks] and CLM Amendments received on 05/16/2022.

Claim Interpretation 
3.       It is noted that the claims have not been amended to recite specific hardware to perform the claimed operations. Thus, the present claimed arrangement is still interpreted under 35 USC 112(f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

4.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations (see Claim 11) in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

6.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an information acquisition section configured to acquire information…” in claims 1 and 12.
“a preview processing section that is configured to cause a print preview screen to be displayed…” in claims 1 and 12.
“a print data transmission section configured to generate…” in claims 1 and 12.
“a storage section that is configured to store management information…” in claim 5.
“a management information update section that is configured to update…” in claim 6.

“a setting reception section configured to receive…” in claim 10.

“an information acquiring step in the information processing apparatus, of acquiring…” in claim 11.

“a preview processing step of causing a print preview screen to be displayed…in claim 11.

“a print data generating step of receiving the content and the user identifier…in claim 11.

“a print data transmitting step of transmitting the generated print data…in claim 11.

“a printing step of executing printing in the printing apparatus…in claim 11.

7.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claims 1 and 12: “an information acquisition section” corresponds to “information acquisition section 111 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the
information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124
corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in
FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management
information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, information acquisition section 111 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(b)       Claims 1 and 12: “a preview processing section” corresponds to “preview processing section 123 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124 corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, preview processing section 123 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(c)       Claims 1 and 12: “a print data transmission section” corresponds to “the print data transmission section 125 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the
information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124
corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in
FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management
information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, “the print data transmission section 125 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(d)       Claim 5: “a storage section” corresponds to “storage apparatus 104”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. (See Applicant’s Drawing, Fig. 2, Storage Apparatus 104 and Applicant’s Specification, Para. [0071]).
(e)       Claim 6: “a management information update section” corresponds to “the management information update section 122 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124 corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, the management information update section 122 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(f)       Claim 10: “a setting reception section” corresponds to “the setting reception section 124 controlled by CPU 101”.  ‘By executing the information processing program PR1 read from the storage apparatus 104 to the RAM 103, the CPU101 performs an information acquisition processing corresponding to the information acquisition function FU1, registration processing corresponding to the management information update function FU2, preview processing corresponding to the preview processing function FU3, setting receiving processing corresponding to the setting reception function FU4, and transmitting processing corresponding to the print data transmission function FU5. The information processing program PR1 causes the
information processing apparatus 100, which is a computer, to function as the information acquisition section 111 corresponding to the information acquisition function FU1, the management information update section 122 corresponding to the management information update function FU2, the preview processing section 123 corresponding to the preview processing function FU3, the setting reception section 124
corresponding to the setting reception function FU4, and the print data transmission section 125 corresponding to the print data transmission function FU5. As illustrated in
FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management
information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 2, the setting reception section 124 controlled by CPU 101 and Applicant’s Specification, Para. [0071]).

(g)       Claim 11: “an information acquiring step” corresponds to “information acquiring step (ST1)”. In the information acquiring step ST1, information including the keyword KE0 included in the print instruction by voice is acquired from the voice intermediary apparatus 400 in the information processing apparatus 100.  As illustrated in FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes an information acquiring step ST1, a management information updating step ST2, a preview processing step 30 ST3, a setting receiving step ST4, a print data generating step ST5, a print data transmitting step ST6, and a printing step ST7. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing Fig. 10, the information acquiring step (ST1) and Applicant’s Specification, Para. [0048] and [0071]).

(h)       Claim 11: “a preview processing step” corresponds to “preview processing step (ST3)”.  ‘In the preview processing step ST3, a print preview screen D1corresponding to a content COl based on the acquired keyword KE0 is displayed on the display section 350. FIG. 10 schematically illustrates processing until printing is executed by voice input in a system including the printing system SY1. As described above, "voice UI" means a part that performs a function of the voice UI in the information processing apparatus 100, and "cloud print service" means a part that performs a function of a cloud print service in the information processing apparatus 100.
The process after S206 illustrates processing when the voice having the request keyword "print" is input to the smart speaker 300. Here, S206 corresponds to the information acquiring step ST1 including the keyword acquiring step ST11, the information acquisition section 111 including the keyword acquisition section 112, and the information acquisition function FU1 including the keyword acquisition function FU11. S214 to S218 and S228 to S230 correspond to the preview processing step ST3, the preview processing section 123, and the preview processing function FU3 (See Applicant’s Drawing, Fig. 10, preview processing step (ST3) and Applicant’s Specification, Para. [0048] and [0108]).

(i)       Claim 11: “a print data generating step” corresponds to “print data generating step (ST5)”.  ‘In the print data generating step ST5, the print data DAI using the content CO1 is generated. As illustrated in FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1
includes a print data generating step ST5 (See Applicant’s Drawing, Fig. 10, Print Data Generating Step (ST5) and Applicant’s Specification, Para. [0048] and [0071]).

(j)       Claim 11: “a print data transmitting step” corresponds to “print data transmitting step (ST6)”.  ‘In the print data transmitting step ST6, the generated print data DAI is transmitted to the printing apparatus (200) to the information processing
apparatus 100. As illustrated in FIGS. 8 and 10, the information processing apparatus 100 that executes the information processing program PR1 includes a print data transmitting step ST6,. The computer-readable medium storing the information processing program PR1 is not limited to the storage apparatus 104 and may be a recording medium which is on the outside of the information processing apparatus 100. (See Applicant’s Drawing, Fig. 10, “print data transmitting step (ST6) and Applicant’s Specification, Para. [0048] and [0071]).

(k)       Claim 11: “a printing step” corresponds to “printing step (ST7)”.  ‘In the printing step ST7, printing is executed in the printing apparatus (200) according to the transmitted print data DAI. Therefore, according to this aspect, it is possible to provide the printing method capable of suppressing the unintended printing when the user
instructs the printing by voice (See Applicant’s Drawing, Fig. 10, “printing step (ST7) and Applicant’s Specification, Para. [0048] and [0071]).



8.	Dependent claims 2, 4-10 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

9.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Examiner’s Statement of Reasons for Allowance
10.       Claims 1, 2 and 4-12 are allowed.

11.       The following is an examiner’s statement of reasons for allowance:

Regarding Independent Claim 1, the prior art(s) searched, cited and of record neither anticipates nor makes obvious nor discloses or suggests the claimed limitations of the claimed subject matter of independent claim 1 as follows: 
“an information acquisition section configured to acquire information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print instruction, the information acquired including a keyword that was included in the print instruction and a user identifier,
a preview processing section that is configured to cause a print preview screen to be displayed on the display section of the smart speaker, the print preview screen displaying a preview of content that is determined by the acquired keyword, the preview processing section further configured to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section, and
a print data transmission section configured to receive the content and the user identifier from the information acquisition section, acquire a print setting corresponding to the user identifier, and generate print data using the content based on the acquired print setting, and configured to transmit the print data to the printing apparatus, and the printing apparatus configured to receive the print data and executes printing according
to the print data.”

In the primary prior art record, Tomioka (US PG. Pub. 2019/0384542 A1) teaches in Fig. 1, Sect. [0023], An audio control device 101 and terminal device 105 are capable of communicating with the management server 102 via the AP 106 and the Internet. The printing apparatus 104 is capable of communicating with the relay server 103 via the AP 106 and the Internet. The audio control device 101 and the terminal device 105 are capable of connecting (communicating) with each other via the AP 106. In the communication system illustrated in FIG. 1, the audio control device 101, the printing apparatus 104, and the terminal device 105 are in connection with the same AP 106 to be able to use the Internet, but the present invention is not limited to this configuration. For example, the audio control device 101, the printing apparatus 104, and the terminal device 105 may be in connection with respectively different APs 106 to be able to use the Internet. In addition, the audio control device 101, the printing apparatus 104, and the terminal device 105 may be able to use the Internet, for example, via a mobile communication network such as Long Term Evolution (LTE) and 4th Generation (4G), without using the AP 106.

	In the secondary prior art of record, Zola (US PG. Pub. 2020/0030568 A1) discloses in Fig. 9, Col. [0071], When scanning, the platform may perform, for example, natural language processing (NLP) to further process the context of the words and phrases in the text. In addition, the platform may utilize image recognition, audio recognition, and/or video recognition to gather data about the patient's platform use. FIG. 9 illustrates a platform page 900 depicting a screenshot of a user interface screen corresponding to an attribute element from a visual presentation relating to taking a shower. In various aspects, FIG. 9 shows how and where textual, image, video and audio information may be acquired to provide certain patient's platform use information. For example, text 902 may be scanned with optical character recognition (OCR). OCR scanning may generate words or phrases for characterizing the visual presentation. Text 902 from the visual presentation may also be extracted and analyzed using NLP. Further, image recognition software may be used to characterize the visual presentation. For example, artificial intelligence (AI) software may be used to determine whether image 904 is showing for example, a bar of soap. Image 904 may also be analyzed to characterize image characteristics such as flux, color, saturation, and the like. Audio content 906 from the visual presentation, or a related source, may also be scanned, using, for example, voice recognition software, to further provide information to further characterize the visual presentation. In further aspects, video content 908 may be converted to a series of images from periodic patient screens and scanned in the same manner as an image. In still further aspects, audio associated with the video content may be scanned to provide data about the visual presentation. Likewise, the combination of text, image, audio and video recognition may provide a humanistic view of what the visual presentation provides. The humanistic view may enable the platform to optimize characterization of the visual presentation.

	In particular, the closest applied reference of Tomioka fails to disclose and would not have rendered obvious the claimed subject matter of independent claim 1. Additionally, secondary prior art of Zola does not remedy the deficiencies required by claim 1 as follows:
	“an information acquisition section configured to acquire information from a voice intermediary apparatus that received a print instruction from the smart speaker configured to receive a user’s voice indicating the print instruction, the information acquired including a keyword that was included in the print instruction and a user identifier,
	a preview processing section that is configured to cause a print preview screen to be displayed on the display section of the smart speaker, the print preview screen displaying a preview of content that is determined by the acquired keyword, the preview processing section further configured to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the voice intermediary apparatus is able to display the screen on the display section, and
	a print data transmission section configured to receive the content and the user identifier from the information acquisition section, acquire a print setting corresponding to the user identifier, and generate print data using the content based on the acquired print setting, and configured to transmit the print data to the printing apparatus, and the printing apparatus configured to receive the print data and executes printing according
to the print data.”, since both Tomioka and Zola fail to provide voice data acquired from a smart speaker with usage of a specific keyword as an identifier for print execution  and print data display reception and transmission processing as suggested by independent claim 1. 
	
12.	Therefore, whether taken individually or in combination, the prior arts of Tomioka and Zola fails to explicitly teach the claimed limitation(s) as required by independent claim 1.

13.	Independent claim(s) 11 and 12 are essentially the same as Independent Claim 1 and refers to “A printing method” and “An information processing apparatus”; and is therefore allowed for the same reasons as applied to Claim 1 above.


14.	It follows that dependent claims 2 and 4-10 are inherently allowable for their respective dependency on allowable independent base claim 1 as follows:

Regarding dependent Claim 2, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
	[the printing system according to claim 1, wherein 
	the keyword includes a print start keyword for starting printing of the content corresponding to the print preview screen, and 
	the print data transmission section is configured to transmit the print data to the printing apparatus when the print start keyword is acquired by the information acquisition section.]

Regarding dependent Claim 4, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 1, wherein 
the preview processing section is configured to determine that the voice intermediary apparatus is able to display the screen on the display section when the information from the voice intermediary apparatus includes display section identification information for identifying the display section, and outputs the display request to the voice intermediary apparatus.]

Regarding dependent Claim 5, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 4, wherein 
the information processing apparatus further includes a storage section that is configured to store management information in which voice input/output apparatus identification information for identifying a voice input/output apparatus managed by the voice intermediary apparatus and the display section identification information for identifying the display section are associated with user identification information for identifying a user, and 
the preview processing section configured to display the print preview screen on the display section corresponding to the display section identification information.]

Regarding dependent Claim 6, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 5, wherein 
the information processing apparatus further includes a management information update section that is configured to update the management information based on the information from the voice intermediary apparatus.]

Regarding dependent Claim 7, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 6, wherein 
the management information update section is configured to perform processing of receiving an input of the display section identification information when the display section identification information is not associated with the user identification information associated with the print instruction, and is configured to update the management information to a state where the display section identification information is associated with the user identification information when the display section identification information is input.]

Regarding dependent Claim 8, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 5, wherein 
the preview processing section is configured to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus when the display section identification information is the same as the voice input/output apparatus identification information for the user identification information associated with the print instruction.]

Regarding dependent Claim 9, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 5, wherein 
the storage section is configured to store the management information in which display destination information indicating whether to output a display request for displaying the print preview screen on the display section to the voice intermediary apparatus is associated with the user identification information, and 
the preview processing section is configured to output the display request to the voice intermediary apparatus when the display destination information indicates that the display request is output to the voice intermediary apparatus.]

Regarding dependent Claim 10, the prior art(s) searched, cited and of record neither anticipates nor teaches or suggests in the claimed combinations, 
[The printing system according to claim 1, wherein 
the information processing apparatus further includes a setting reception section configured to receive any one of a first setting for displaying the print preview screen and a second setting for not displaying the print preview screen, and 
the preview processing section is configured to display the print preview screen on the display section when the first setting is received, and is configured to not display the print preview screen on the display section when the second setting is received.]


14.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677